Exhibit 10.1
AMENDMENT NO. 1
TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT




This Amendment No. 1 (“Amendment”) dated as of May 4, 2020 (the “First Amendment
Date”) to the Agreement, as defined below, is entered into by and among
Astronics Corporation (“Borrower”), certain lenders under the Agreement (the
“Lenders”) and HSBC Bank USA, National Association, as agent for the Lenders
under the Agreement (“Agent”), and as the Swingline Lender and Issuing Bank.
Terms used herein and not otherwise defined are used with their defined meanings
from the Agreement.




Recitals




A. The Borrower, the Agent and the Lenders are the parties to a Fifth Amended
and Restated Credit Agreement dated as of February 16, 2018 (the “Agreement”).
B. Pursuant to Section 9.14 of the Credit Agreement, the Borrower has requested
that the Agent and the Lenders amend certain terms of the Credit Agreement.
C. The Lenders and the Agent are agreeable to the foregoing to the extent set
forth in this Amendment.
D. The Borrower and each of the Guarantors will benefit from the changes to the
Agreement set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, and of the loans or other extensions of credit heretofore, now or
hereafter made by the Lenders to, or for the benefit of, the Borrower and its
Subsidiaries, the parties hereto agree as follows:


1. Conditions Precedent to this Amendment. This Amendment shall be effective as
of the date first written above once the following conditions precedent are
satisfied:
1.1 Amendment Documentation. The Agent shall have received a copy of this
Amendment executed by all parties hereto.
1.2 No Default. As of the date hereof, after giving effect hereto, no Default or
Event of Default shall have occurred and be continuing.
1.3 Representations and Warranties. The representations and warranties contained
in the Agreement shall be true, correct and complete as of the date hereof as
though



--------------------------------------------------------------------------------

- 2 -
made on such date, except to the extent such representations and warranties are
expressly limited to a specific date.
1.4 Payment of Fee. The Borrower shall have paid to the Agent, for the ratable
benefit of each Lender that has provided its signature hereto to the Agent no
later than 12:00 pm, New York City time by May 4, 2020 a consent fee in the
amount of 15 basis points of the Commitment for each Lender that so consents
(the “Closing Date Consent Fee”). Any fees required to be paid on or before the
effectiveness of this Amendment (including, without limitation, the Closing Date
Consent Fee) shall have been paid.
2. Amendments. The Agreement is amended as follows:
2.1 Article I entitled “Definitions” is amended by deleting the present
definitions of “ABR” or “Alternate Base Rate”, “Applicable Commitment Fee Rate”,
“Applicable Margin”, “LIBOR Rate”, “Maximum Limit”, “ Threshold Amount” and
“Total Revolving Credit Commitment” and replacing them with the following
definitions:
“ABR” or “Alternate Base Rate” - For any day, a rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the greater of (i) the Prime
Rate, (ii) the Federal Funds Effective Rate from time to time in effect plus
0.5%, (iii) the 30-Day LIBOR Rate on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1% or (iv) two percent (2%).
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Libor Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Libor Rate, respectively.
“Applicable Commitment Fee Rate” - (i) Initially, until changed in accordance
with the following provisions, the Applicable Commitment Fee Rate shall be
0.35%; and (ii) commencing with the fiscal quarter of Borrower following the
expiration of the Suspension Period, and continuing with each fiscal quarter
thereafter, the Agent shall determine the Applicable Commitment Fee Rate in
accordance with the following matrix, based on the Leverage Ratio:


Level


Leverage Ratio


Commitment Fee
1
< 1.5 to 1.0
0.10%2
> 1.5 to 1.0 but <  2.0 to 1.0
0.125%3
>2.0 to 1.0 but <  3.0 to 1.0
0.15%4
> 3.0 to 1.0 but < 3.5 to 1.0
0.175%5
>3.5 to 1.0 but < 4.0 to 1.0
0.20%6>4.0 to 1.0
0.35%






--------------------------------------------------------------------------------

- 3 -
Changes in the Applicable Commitment Fee Rate shall become effective three (3)
Business Days immediately following the date of delivery by Borrower to the
Agent of a financial statement and a Compliance Certificate required to be
delivered pursuant to Sections 5.2(a) and (b) of this Agreement, and shall be
based upon the Leverage Ratio in effect at the end of the financial period
covered by such financial statement and Compliance Certificate. Notwithstanding
the foregoing provisions, during any period when the Borrower has failed to
deliver such a financial statement and Compliance Certificate when due, the
Applicable Commitment Fee Rate shall be applied at Level 6 above as of the first
Business Day after the date on which such financial statement and Compliance
Certificate were required to be delivered, regardless of the Leverage Ratio at
such time, until the date the required financial statement and Compliance
Certificate have been delivered. Any changes in the Applicable Commitment Fee
Rate shall be determined by the Agent in accordance with the provisions set
forth in this definition and the Agent will promptly provide notice of such
determinations to the Borrower and the Lenders. Any such determination by the
Agent shall be conclusive absent manifest error.
        
“Applicable Margin” - (i) Initially, until changed in accordance with the
following provisions, the Applicable Margin shall be 1.25% for ABR Loans and
2.25% for Libor Loans; (ii) commencing with the fiscal quarter of Borrower
following the expiration of the Suspension Period, and continuing with each
fiscal quarter thereafter, the Agent shall determine the Applicable Margin in
accordance with the following matrix, based on the Leverage Ratio:


Level
Leverage
Ratio
Libor
Rate Option


ABR Option
1
< 1.5 to 1.0
1.0%0%2
> 1.5 to 1.0 but < 2.0 to 1.0
1.125%0.125%3
> 2.0 to 1.0 but < 3.0 to 1.0
1.25%0.25%4
> 3.0 to 1.0 but < 3.5 to 1.0
1.375%0.375%5
> 3.5 to 1.0 but < 4.0 to 1.0
1.50%0.50%6> 4.0 to 1.02.25%
1.25%



Changes in the Applicable Margin shall become effective three (3) Business Days
immediately following the date of delivery by Borrower to the Agent of a
financial statement and a Compliance Certificate required to be delivered
pursuant to Sections 5.2(a) and (b) of this Agreement, and shall be based upon
the Leverage Ratio in effect at the end of the financial period covered by such
financial statement and Compliance Certificate. Notwithstanding the foregoing
provisions, during any period when the Borrower has failed to deliver such



--------------------------------------------------------------------------------

- 4 -
financial statement and Compliance Certificate when due, the Applicable Margin
shall be applied at Level 6 above as of the first Business Day after the date on
which such financial statement and Compliance Certificate were required to be
delivered, regardless of the Leverage Ratio at such time, until the date the
required financial statement and Compliance Certificate have been delivered. Any
changes in the Applicable Margin shall be determined by the Agent in accordance
with the provisions set forth in this definition and the Agent will promptly
provide notice of such determinations to the Borrower and the Lenders. Any such
determination by the Agent shall be conclusive absent manifest error.


“Libor Rate” - the reserve adjusted rate of interest per annum determined by
HSBC Bank to be applicable to any selected Interest Period appearing on the ICE
Benchmark Administration (or any successor thereto approved by HSBC Bank in its
reasonable discretion), as published by Reuters or other commercially available
source providing quotations of LIBOR (“LIBOR”) as selected by HSBC Bank in its
reasonable discretion from time to time, as determined for each Interest Period
at approximately 11:00 a.m. (London time), on a Libor Interest Determination
Date prior to the commencement of such Interest Period, for U.S. Dollar deposits
(for delivery on the first day of the applicable Interest Period) with a term
equivalent to such Interest Period; provided, however, if any such rate of
interest is less than one, the Libor Rate shall be deemed to be one percent
(1%).


“Maximum Limit” - The maximum aggregate amount which the Borrower can borrow
from time to time under the Revolving Credit which on the date of this Agreement
is $375,000,000.


“Threshold Amount” - As of any date, the greater of $25,000,000 or 10% of
Borrower’s Consolidated Net Tangible Assets as of the last fiscal quarter of the
Borrower most recently ended, for which financial statements are available or
required to be delivered under Section 5.2 of this Agreement. For the avoidance
of doubt for purposes of Sections 6.1(g) and 6.3(c), any subsequent change in
the Threshold Amount occurring after any Indebtedness was incurred or Investment
was made will not result in a violation of this Agreement so long as such
Indebtedness or Investment was permitted when incurred, made or taken, provided
that during the Suspension Period, the term “Threshold Amount” as used in the
definition of “Material Indebtedness”, Section 6.1 and 6.3(c) of the Agreement
shall be $5,000,000.


“Total Revolving Credit Commitment” - The sum of the Revolving Credit
Commitments of the Lenders, as in effect from time to time. Commencing on the
First Amendment Date, the Total Revolving Credit Commitment is equal to
$375,000,000.


2.2 Article I entitled “Definitions” is further amended to add the following new
definitions in the appropriate alphabetical order:



--------------------------------------------------------------------------------

- 5 -
“Benchmark Replacement” - The sum of: (a) the alternate benchmark rate (which
may include Term SOFR) that has been selected by the Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to LIBOR for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, or one during the Suspension Period, the Benchmark Replacement will be
deemed to be one for the purposes of this Agreement.
“Benchmark Replacement Adjustment” - With respect to any replacement of LIBOR
with an Unadjusted Benchmark Replacement for each applicable Interest Period,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Agent and the Borrower giving due consideration to (a) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(b) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” - With respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR”, the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Agent in a manner substantially consistent with
market practice (or, if the Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Agent determines that
no market practice for the administration of the Benchmark Replacement exists,
in such other manner of administration as the Agent decides is reasonably
necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” - The earlier to occur of the following events with
respect to LIBOR:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or



--------------------------------------------------------------------------------

- 6 -
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” - The occurrence of one or more of the following
events with respect to LIBOR:
(a) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” - (a) In the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent by notice
to the Borrower, so long as the Agent has not received, by such date, written
notice of objection to such Early Opt-In Election from the Borrower.
“Benchmark Unavailability Period” - If a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.8 and (b)
ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to the Section 2.8.



--------------------------------------------------------------------------------

- 7 -
“Consolidated Cash Balance” - At any time, (a) the aggregate amount of cash,
Cash Equivalents (as defined in Section 6.3), marketable securities, treasury
bonds and bills, certificates of deposit, investments in money market funds and
commercial paper, in each case, held or owned by (either directly or
indirectly), credited to the account of or that would otherwise be required to
be reflected as an asset on the balance sheet of the Borrower or any of its
Subsidiaries less (b) the sum of (i) any restricted cash or Cash Equivalents to
pay royalty obligations, working interest obligations, suspense payments,
severance taxes, payroll, payroll taxes, other taxes, employee wage and benefit
payments and trust and fiduciary obligations or other obligations of the
Borrower or any Subsidiary to third parties and for which the Borrower or such
Subsidiary has issued checks or has initiated wires or ACH transfers (or, in the
Borrower’s discretion, expects to issue checks or initiate wires or ACH
transfers within 10 Business Days) in order to pay, (ii) other amounts for which
the Borrower or a Subsidiary has issued checks or has initiated wires or ACH
transfers but have not yet been subtracted from the balance in the relevant
account of the Borrower or such Subsidiary and (iii) any cash or Cash
Equivalents of the Borrower or any Subsidiary (x) constituting purchase price
deposits held in escrow pursuant to a binding and enforceable purchase and sale
agreement with a third party containing customary provisions regarding the
payment and refunding of such deposits or (y) placed on deposit or in escrow
with a trustee to discharge or defease indebtedness.
        “Early Opt-in Election” - the occurrence of:
(a) the determination by the Agent that with respect to LIBOR, similar United
States dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 2.28, are
being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR, and
(b) the election by the Agent to declare that an Early Opt-in Election has
occurred and the provision by the Agent of written notice of such election to
the Borrower.
“First Amendment Date” - May 4, 2020.
“Federal Reserve Bank of New York’s Website” - The website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
        “LIBOR” - As defined in the definition of “Libor Rate”.
“Liquidity” - At any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents of the Borrower and its Subsidiaries that would appear
on the consolidated balance sheet of the Borrower and its Subsidiaries at such



--------------------------------------------------------------------------------

- 8 -
time plus (b) the aggregate amounts of the unused Revolving Credit Commitments
at such time.
“Relevant Governmental Body” - The Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Regulatory Debt Facility” – With respect to the Borrower or any of its
Subsidiaries, Indebtedness entered into pursuant to the laws, rules, or
regulations of the United States (including, for the avoidance of doubt, any
agency or instrumentality of the United States, including the Federal Reserve
and other federal bank regulatory agencies) promulgated under the Coronavirus
Aid, Relief and Economic Security Act or any other legislation, regulation, act,
or similar law in response to, or related to the effect of, COVID-19, in each
case, as amended from time to time, provided the terms of and security for, such
Indebtedness has been approved of, in writing, by the Required Lenders in their
reasonable discretion.
“SOFR” - With respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Suspension Period” - The period from the First Amendment Date until June 30,
2021.
“Term SOFR” - The forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.
“Unadjusted Benchmark Replacement” - The Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
2.3 Section 2.1 of the Agreement entitled “Revolving Credit” is amended to add
the following new subsection (d):
(d) Maximum Consolidated Cash Balance: Notwithstanding anything to the contrary
in this Agreement, no Revolving Loans shall be requested or made during the
Suspension Period if, immediately prior to the making of such Revolving Loan and
immediately after giving effect thereto (including the application of the
proceeds thereof) the Consolidated Cash Balance exceeds $100,000,000.
2.4 Section 2.7 of the Agreement entitled “Prepayments and Payments” is amended
to add the following new subsection (c):



--------------------------------------------------------------------------------

- 9 -
(c) Mandatory Prepayments - Excess Cash Balances: If on the last Business Day of
each calendar month during the Suspension Period, the Borrower’s Consolidated
Cash Balance exceeds $100,000,000, the Borrower shall prepay, within five (5)
Business Days, a principal amount of Revolving Loans in an amount equal to such
excess Consolidated Cash Balance. Notwithstanding anything to the contrary
contained in this Agreement, any such mandatory prepayment shall not require a
payment of accrued interest on the principal amount prepaid on the date of such
prepayment.


2.5 The following is added to the Agreement as a new Section 2.28:
“2.28 Effect of Benchmark Transaction Event.
(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other document executed in connection herewith, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the Agent
and the Borrower may amend this Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to Benchmark Transaction Event will
become effective at 5:00 p.m. (New York time) on the tenth (10th) Business Day
after the Agent has provided such proposed amendment to all Lenders and the
Borrower so long as the Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early-Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Agent written notice that such Required Lenders accept such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to this Article
titled “Effect of Benchmark Transition Event” will occur prior to the applicable
Benchmark Transition Start Date.
(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other document executed in connection
herewith, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(c) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Borrower and the Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or



--------------------------------------------------------------------------------

- 10 -
conclusion of any Benchmark Unavailability Period. Any determination, decision
or election that may be made by the Agent pursuant to this Section 2.28,
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in the Agent’s sole discretion and
without consent from any other party hereto, except, in each case, as expressly
required pursuant to this Section 2.28.
(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Libor Loan of, conversion to or continuation of Libor Loan to
be made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted, any such request
into a request for a Loan of or conversion to Prime Rate Loan.
(e) Limitation on Agent Responsibility. The Agent does not warrant or accept any
responsibility for, and shall not have any liability in respect to (a) the
administration of, submission of or any other matter related to LIBOR, any
component definition thereof or rates reference in the definition thereof or any
alternative, comparable or successor rate thereto (including any then-current
Benchmark or any Benchmark Replacement), including whether the composition or
characteristics of any such alternative, comparable or successor rate (including
any Benchmark Replacement) will be similar to, or produce the same value of
economic equivalence of, LIBOR or any other Benchmark, or (b) the effect,
implementation or composition of any Benchmark Replacement Conforming Changes.


2.6 Section 5.2 of the Agreement is deleted in its entirety and replaced with
the following:
“5.2 Financial Reporting Requirements. Furnish to the Agent and each Lender (a)
within forty-five (45) days after the end of each of the first three quarters of
each of its fiscal years, unaudited financial statements of the Borrower and its
Subsidiaries, which statements shall consist of Consolidated and summary
consolidating balance sheets as of the end of such quarter, and related
statements of income, covering the period from the end of the Borrower’s
immediately preceding fiscal year to the end of such quarter certified to be
correct by the President, Chief Executive Officer, Executive
Vice-President-Finance or Treasurer of the Borrower, who shall also furnish to
the Agent and each Lender a duly completed and executed Compliance Certificate;
(b) within ninety (90) days after the end of each of its fiscal years, audited
Consolidated financial statements of the Borrower and its Subsidiaries, which
shall consist of a Consolidated and consolidating balance sheet as of the end of
such year and the related statements



--------------------------------------------------------------------------------

- 11 -
of income, retained earnings and cash flows covering such fiscal year, audited
by and together with an opinion of, in the case of such Consolidated financial
statements, Ernst & Young LLP, or other independent certified public accountants
satisfactory to the Agent, which report and opinion shall be prepared in
accordance with GAAP and shall not be subject to any “going concern” or like
qualification or exception, together with a Compliance Certificate from the
President, Executive Vice President-Finance or Treasurer of the Borrower;
(c) promptly, after their preparations copies of all such proxy statements,
financial statements and reports which the Borrower sends to its stockholders,
and copies of all regular, periodic and special reports, as well as all
registration statements, which the Borrower files with the Securities and
Exchange Commission; (d) upon reasonable request, and if applicable, promptly
after the filing thereof with the Pension Benefit Guaranty Corporation, a copy
of each annual report filed with respect to each Plan; (e) by the end of each of
its fiscal years, a forecast of the statements of income and cash flows as of
and through the close of its following fiscal year of the Borrower and the
Subsidiaries; (f) from the First Amendment Date through delivery of the
Borrower’s quarterly financial statements for the quarter ending September 30,
2021, monthly, within fifteen (15) days after the end of each month, a
certificate of the Borrower certifying to compliance with the liquidity covenant
set forth in Section 6.15 of this Agreement; and (g) such additional
information, reports or statements (including, without limitation, a duly
completed and executed Compliance Certificate) as the Agent may from time to
time reasonably request regarding the financial and business affairs of the
Borrower and the Subsidiaries.
2.7 Section 6.1 of the Agreement entitled “Indebtedness” is deleted in its
entirety and replaced with the following:
“6.1 Indebtedness. Neither the Borrower nor any Subsidiary will create, incur,
assume or suffer to exist any Indebtedness except (a) to the Agent and the
Lenders, (b) as set forth on Schedule 6.2 attached hereto, (c) Indebtedness owed
by a Subsidiary to the Borrower or to another Subsidiary or by the Borrower to a
Subsidiary (which, with respect to Indebtedness not existing on the First
Amendment Date owing to the Borrower or a Guarantor from Subsidiaries that are
not Guarantors, from the First Amendment Date to the date of delivery of a
Compliance Certificate showing compliance with Section 6.13 for the fiscal
quarter ending June 30, 2022, shall not exceed $5,000,000 at any one time
outstanding), in each case made in the ordinary course of business including,
without limitation, in connection with a Permitted Acquisition, (d) Indebtedness
incurred for Capital Leases of fixed assets or fixed asset purchases, provided
that after taking into effect such Indebtedness, (i) the Borrower is in
compliance with Section 6.13 on a pro-forma basis or (ii) from the First
Amendment Date through June 30, 2022, new Indebtedness incurred during such
period shall not exceed $2,000,000 at any one time outstanding, (e) Subordinated
Indebtedness or Indebtedness under Unsecured Notes with maturity dates after the
Revolving



--------------------------------------------------------------------------------

- 12 -
Credit Maturity Date including guaranties thereof, provided that after taking
into effect such Indebtedness, (i) the Borrower is in compliance with (A)
Section 6.13 (except during the Suspension Period), (B) during the Suspension
Period, Section 6.14, (C) through September 30, 2021, Section 6.15, each on a
pro-forma basis, (ii) the Borrower delivers to the Agent a certificate signed by
the Executive Vice President-Finance or Treasurer of the Borrower certifying
(1) the stated maturity date of such Indebtedness, (2) that no Default or Event
of Default is then in existence or would be caused by the issuance of such
Subordinated Indebtedness or Unsecured Notes and (3) the Borrower is in
compliance with (I) Section 6.13 (except during the Suspension Period), (II)
during the Suspension Period, Section 6.14 and (III), through September 30,
2021, Section 6.15, in each case both immediately before and after giving
pro-forma effect to the incurrence of such Indebtedness, and (iii) from the
First Amendment Date through June 30, 2022, the terms and conditions of such
Indebtedness have been reasonably approved by the Agent, (f) Indebtedness
incurred under Hedge Agreements entered into for the purposes of mitigating
interest rate or foreign currency risk, (g) any other Indebtedness which does
not cause the then outstanding amount of the Indebtedness of the Borrower and
its Subsidiaries incurred pursuant to this clause (g), after giving pro-forma
effect to such incurrence, to exceed the Threshold Amount, determined as of the
date of such incurrence and (h) Indebtedness incurred in connection with a
Regulatory Debt Facility; provided that Borrower or any Subsidiary may exchange,
refinance or refund any such Indebtedness described in clause (b) or (g) hereof
if the aggregate principal amount thereof (or Capital Lease Obligation in the
case of a Capital Lease or present value, based on the implicit rate, in the
case of a Synthetic Lease) is not increased (other than in connection with the
capitalization of interest.”
2.8 Section 6.2 of the Agreement, entitled “Encumbrances” is amended so that
subsection (i) is deleted and replaced with the following:
“(i) liens on assets securing Indebtedness permitted by Section 6.1(a), (b),
(d), (f), (g) or (h) hereof.”
2.9 Section 6.4 of the Agreement, entitled “Equity Interest Repurchases and
Dividends” is deleted in its entirety and replaced with the following:
“6.4 Equity Interest Repurchases and Dividends. Neither the Borrower nor any
Subsidiary will, directly or indirectly make any repurchase or repurchases of
Equity Interests in the Borrower or any Subsidiary or pay any dividend, except
for:
        (a) the repurchase by a Subsidiary of Equity Interests owned by the
Borrower or another Subsidiary;
        (b) the payment of a dividend by a Subsidiary to the Borrower or to
another Subsidiary;



--------------------------------------------------------------------------------

- 13 -
(c) dividends paid in Equity Interests, provided that no such dividends may be
paid during the Suspension Period; and
(d) any other repurchases made or dividends paid, provided that:
(i) promptly following the approval of any stock repurchase program or any cash
dividend by the Board of Directors of the Borrower, the Borrower shall have
provided written notice to the Agent of such approval with a description of the
stock repurchase program or dividend;
(ii) after giving effect to such repurchases or the payment of such dividends
pursuant to clause (d), the Borrower is in compliance with the Leverage Ratio on
a pro-forma basis and has at least $10,000,000 of unused availability under the
Revolving Credit and no Default or Event of Default is then in existence; and
(iii) no such repurchase shall be made or dividends paid pursuant to this
subsection (d) prior to the delivery of a Compliance Certificate demonstrating
compliance with Section 6.13 for the fiscal quarter ending June 30, 2022.”
2.10 Section 6.7 of the Agreement entitled “Consolidation, Merger, Acquisitions,
Asset Sales, etc.” is amended so that subsection (c) is deleted and replaced
with the following:
(c) Permitted Acquisitions. Any acquisition by the Borrower or any Subsidiary of
all or substantially all of the assets of any other Person or of Equity
Interests of any other Person that becomes a Subsidiary as result thereof (in
either case, such Person being the “Target”) in a related line of business, or
assets constituting all or substantially all of a division or product line of a
Target in a related line of business, so long as Borrower delivers to the Agent
and the Lenders a certificate in form and content satisfactory to the Agent
(“Acquisition Certificate”) indicating that (i) immediately prior to contracting
for or consummating such acquisition there does not exist, and there does not
occur as a direct or indirect result of the consummation of such acquisition,
any Event of Default or Default, (ii) Borrower is in compliance with the
Financial Covenant on a pro-forma basis as of the last fiscal quarter of
Borrower most recently ended for which financial statements are then available
or required to be delivered under Section 5.2 of this Agreement assuming the
acquisition had been consummated during such quarter (and giving effect to the
increase in the Leverage Ratio permitted following a Permitted Acquisition), and
Borrower demonstrates based on pro-forma projections covering the four fiscal
quarters of the Borrower following the date of such Acquisition Certificate that
Borrower will be in compliance with the Financial Covenant upon and after
consummation of such acquisition (giving effect



--------------------------------------------------------------------------------

- 14 -
to the increase in the Leverage Ratio permitted following a Permitted
Acquisition) and that the Borrower has at least $10,000,000 of unused
availability under the Revolving Credit, (iii) such acquisition is being
completed on a non-hostile basis without opposition from the board of directors,
managers or equity owners of the Target, and (iv) with respect to any assets or
Equity Interest of any Person acquired directly or indirectly pursuant to any
such acquisition, there are no liens thereon other than Permitted Encumbrances
(each such acquisition, including any such acquisition specifically consented to
is, a “Permitted Acquisition” and all such acquisitions, the “Permitted
Acquisitions”), provided however no such Permitted Acquisition shall be made
prior to the delivery of a Compliance Certificate demonstrating compliance with
Section 6.13 for the fiscal quarter ending June 30, 2022.”


2.11 Section 6.13 of the Agreement entitled “Maximum Leverage Ratio” is deleted
and replaced with the following:
“6.13 Maximum Leverage Ratio. The Borrower will not permit, as of the end of any
fiscal quarter set forth below, the Leverage Ratio to exceed the ratio set forth
below:

Quarter Ending:Ratio:March 31, 2018 - December 31, 20193.75xMarch 31, 2020 -
June 30, 2021SuspendedSeptember 30, 20216.00xDecember 30, 20215.50xMarch 31,
20224.50xJune 30, 2022 and thereafter3.75x

provided, however, commencing June 30, 2022, if no Default or Event of Default
exists, the Borrower may, upon the occurrence of a Material Acquisition, elect
to increase the Maximum Leverage Ratio for the Post-Acquisition Fiscal Quarter
End Dates (as hereafter defined), provided that the Leverage Ratio may not
exceed 4.5 to 1.0, and that the Borrower may not exercise this right more than
three (3) times after the Closing Date. “Material Acquisition” means one (1) or
more Permitted Acquisitions in a four (4) fiscal quarter period for, in the
aggregate, consideration in excess of $40,000,000. “Post-Acquisition Fiscal
Quarter End Dates” means the end of the fiscal quarter in which the Borrower
elects to exercise the increased Maximum Leverage Ratio in accordance with this
Section 6.13 and the end of the next three (3) fiscal quarters, unless the
Borrower elects to exercise the increased Maximum Leverage Ratio within the last
45 days of any fiscal quarter, then “Post-Acquisition Fiscal Quarter Ends” means
the end of such fiscal quarter in which the Borrower elects to exercise the
increased



--------------------------------------------------------------------------------

- 15 -
Maximum Leverage Ratio, and the end of the immediately following four (4) fiscal
quarters.”
2.12 The following is added to the Agreement new Section 6.14, entitled “Minimum
Interest Coverage Ratio”:
“6.14 Minimum Interest Coverage Ratio. From the First Amendment Date through the
end of the Suspension Period, the Borrower will not permit, as of the end of any
fiscal quarter set forth below, the ratio of the Consolidated EBITDA of the
Borrower and its Subsidiaries to Consolidated Interest Expense calculated on a
Rolling Four-Quarter Basis to be less than the amount set forth below.

Quarter Ending:Ratio:June 30, 20201.75xSeptember 30, 20201.75xDecember 31,
20201.75xMarch 31, 20211.50xJune 30, 20211.75x

2.13 The following is added to the Agreement as new Section 6.15, entitled
“Liquidity”:
“6.15 Minimum Liquidity. The Borrower will not permit Liquidity, as of any date
from the First Amendment Date through the date of delivery of a Compliance
Certificate for the fiscal quarter ending September 30, 2021 to be less than
$180,000,000.”
2.14 Schedules 2.1, 4.11, 6.2 and 6.3 are deleted and replaced by new Schedules
2.1, 4.11, 6.2 and 6.3 attached hereto.
2.15 The form of Compliance Certificate attached to the Agreement as Exhibit C
is deleted and replaced with the form of Compliance Certificate attached as
Exhibit A to this Amendment.
3. Reaffirmations.
3.1 The Borrower hereby acknowledges and reaffirms the execution and delivery of
its Second Amended and Restated General Security Agreement dated as of July 18,
2013 and as supplemented prior to the date hereof (collectively, the “Borrower
Security Agreement”), and agrees that the Borrower Security Agreement shall
continue in full force and effect and continue to secure the “Obligations” as
defined therein, including all indebtedness to the Agent, the Lenders and the
Issuing Bank arising under or in connection with the Agreement, as amended
hereby, and any renewal, extension or modification thereof, and the documents
executed in connection therewith. The Borrower further acknowledges and
reaffirms the authorization of any financing statements filed against the
Borrower in connection with the Borrower Security Agreement and acknowledges,
reaffirms, ratifies and agrees that the filing of



--------------------------------------------------------------------------------

- 16 -
such financing statement or financing statements shall continue in full force
and effect and continue to perfect the Agent’s security interest in any and all
collateral described therein granted to the Agent, for the benefit of the Agent
and the Lenders, by the Borrower under the Borrower Security Agreement or
otherwise.
3.2 Each of the Guarantors hereby acknowledges and reaffirms the execution and
delivery of its respective Guaranty (collectively, the “Guaranty”) and its
respective Security Agreement (collectively, the “Guarantor Security
Agreement”), and agrees that such Guaranty and the Guarantor Security Agreement
shall continue in full force and effect and continue to guarantee or secure, as
applicable, all “Obligations” as defined therein, including all indebtedness of
the Borrower to the Agent, the Lenders and the Issuing Bank arising under or in
connection with the Agreement, as amended hereby, and any renewal, extension or
modification thereof, and the documents executed in connection therewith. Each
Guarantor further acknowledges and reaffirms the authorization of any financing
statements filed against such Guarantor in connection with the Guarantor
Security Agreement and acknowledges, reaffirms, ratifies and agrees that the
filing of such financing statement or financing statements shall continue in
full force and effect and continue to perfect the Agent’s security interest in
any and all collateral described therein granted to the Agent by such Guarantor
under the General Security Agreement or otherwise.
4. Other.
4.1 This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same agreement. This Amendment, to the extent signed and
delivered by means of a facsimile machine or email scanned image, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or email scanned image to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or by email as a defense to
the formation of a contract and each party forever waives such defense.
4.2 This Amendment shall be governed by and construed under the internal laws of
the State of New York, as the same may be in effect from time to time, without
regard to principles of conflicts of law.
4.3 Borrower shall take such other and further acts, and deliver to the Agent
and the Lenders such other and further documents and agreements, as the Agent
shall reasonably request in connection with the transactions contemplated
hereby.
4.4 Within five (5) Business Days of demand, Borrower shall pay to Agent, for
the ratable benefit of each Lender that provides an executed lender consent to
the Agent after



--------------------------------------------------------------------------------

- 17 -
12:00 pm, New York City time on May 4, 2020, but no later than 12:00 pm, New
York City time by May 8, 2020, a consent fee in the amount of 15 basis points of
the Commitments for each such Lender (the “Post-Closing Date Consent Fee”, and
together with the Closing Date Consent Fee, the “Consent Fee”).


[Signature Page Follows]




Doc #5861411.10




--------------------------------------------------------------------------------



The parties hereto have caused this Amendment to be duly executed as of the date
shown at the beginning of this Amendment.




ASTRONICS CORPORATION


By: /s/ David C. Burney
        David C. Burney
        Vice President - Finance














Consented to, and Agreed, as of the date of this Amendment by the following
Guarantors:


ASTRONICS ADVANCED ELECTRONIC
SYSTEMS CORP.
ASTRONICS CUSTOM CONTROL CONCEPTS INC.
Armstrong Aerospace, Inc.
LUMINESCENT SYSTEMS, INC.
Astronics DME LLC
BALLARD TECHNOLOGY, INC.
MAX-VIZ, INC.
ASTRONICS AEROSAT CORPORATION
PECO, INC.
ASTRONICS TEST SYSTEMS INC.




By: /s/ David C. Burney
        David C. Burney, Treasurer






[Signature Page S-1 to Astronics Amendment No. 1]


--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION
as Agent




By: /s/ Anna LoPiccolo
Name: Anna LoPiccolo
Title: Director- Head of Loan Agency








[Signature Page S-2 to Astronics Amendment No. 1]


--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION
as a Lender, Swingline Lender and Issuing Bank




By: /s/ Shaun R. Kleinman
Name: Shaun R. Kleinman
Title: Senior Vice President










[Signature Page S-3 to Astronics Amendment No. 1]


--------------------------------------------------------------------------------





MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender


By: /s/ Michael J. Prendergast
Name: Michael J. Prendergast
Title: Vice President
        






[Signature Page S-4 to Astronics Amendment No. 1]


--------------------------------------------------------------------------------



TRUIST BANK, , as a Lender


By: /s/ Anika Kirs
Name: Anika Kirs
Title: Vice President
[Signature Page S-5 to Astronics Amendment No. 1]